DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on November 5, 2019.
Claims 1–20 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statements filed on November 5, 2019, March 12, 2021, and June 29, 2021 have been considered.  Initialed copies of the Forms 1449 are enclosed herewith.
Claim Objections
Claims 3, 10, and 16 are objected to because of the following informalities:
In claim 3, line 2; claim 10, lines 2–3; and claim 16, line 2, “medium, a second” should read “medium, and a second” for grammatical purposes.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1–20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1–20 of copending Application No. 16/674,456. The corresponding claim limitations in each application are listed below for comparison.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Number
Pending App. No. 16/674,468
Copending App. No. 16/674,456
1
A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the method comprising: 
A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the method comprising:

providing, by the processor, standard customer transaction data representing a group of customers having similar transaction characteristics as a goal; and
providing, by the processor, standard customer transaction data representing a group of customers having similar transaction characteristics as a goal;
1
performing, by the processor, a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; in each iteration: 
the step of conducting an action to the step of adjusting a policy are repeated until the degree of similarity is higher than a first predefined threshold.
1
conducting, by the intelligent agent, an action including a plurality of simulated transactions;
conducting, by the intelligent agent, an action including a plurality of simulated transactions;
1
comparing, by the environment, the action with the goal;
comparing, by the environment, the action with the goal;
1
providing by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; and
providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; and
1
adjusting, by the policy engine, a policy based on the feedback.
adjusting, by the policy engine, a policy based on the feedback;

The method as recited in claim 1, prior to the step of providing, by the processor, standard customer transaction data, further comprising: acquiring, by the processor, the standard customer transaction data from raw customer data through an unsupervised clustering approach.
The method as recited in claim 1, further comprising: acquiring, by the processor, the standard customer transaction data from raw customer data through an unsupervised clustering approach.
3
The method as recited in claim 1, wherein each simulated transaction includes transaction type, transaction amount, transaction time, transaction location, transaction medium, a second party associated with the simulated transaction.
The method as recited in claim 1, wherein each simulated transaction includes one or more of transaction type, transaction amount, transaction time, transaction location, transaction medium, and a second party associated with the simulated transaction.
4
The method as recited in claim 1, wherein the environment includes a set of all previous actions conducted by the intelligent agent.
The method as recited in claim 1, wherein the environment includes a set of all previous actions conducted by the intelligent agent.
5
The method as recited in claim 4, in each iteration, further comprising: adding, by the processor, the action of each iteration into the environment.
The method as recited in claim 4, further comprising: adding, by the processor, the action in a present iteration into the environment.
6
The method as recited in claim 4, in each iteration, further comprising: removing, by the processor, a plurality of previous actions having the degree of similarity lower than a second predefined threshold.
The method as recited in claim 4, further comprising: removing, by the processor, a plurality of previous actions having the degree of similarity lower than a second predefined threshold.

The method as recited in claim 1, wherein the feedback is a reward or a penalty.
The method as recited in claim 1, wherein the feedback is a reward or a penalty.
8
A computer program product for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the computer program product comprising a computer readable storage medium having program instructions P201902386AUS01Page 24 of 29embodied therewith, the program instructions executable by a processor to cause the processor to:
A computer program product for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
8
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal;
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal;
8
perform a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; in each iteration:
the step of conducting an action to the step of adjusting a policy are repeated until the degree of similarity is higher than a first predefined threshold.
8
conduct, by the intelligent agent, an action including a plurality of simulated transactions;
conduct, by the intelligent agent, an action including a plurality of simulated transactions;

compare, by the environment, the action with the goal;
compare, by the environment, the action with the goal;
8
provide a feedback, by the environment, the action based on a degree of similarity relative to the goal; and
provide, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; and
8
adjust, by the policy engine, a policy based on the feedback.
adjust, by the policy engine, a policy based on the feedback;
9
The computer program product of claim 8, prior to the step of providing standard customer transaction data, wherein the program instructions executable by the processor further cause the processor to: acquire the standard customer transaction data from raw customer data through an unsupervised clustering approach.
The computer program product of claim 8, wherein the program instructions executable by the processor further cause the processor to: acquire the standard customer transaction data from raw customer data through an unsupervised clustering approach.
10
The computer program product of claim 8, wherein each simulated transaction includes transaction type, transaction amount, transaction time, transaction location, transaction medium, a second party associated with the simulated transaction.
The computer program product of claim 8, wherein each simulated transaction includes one or more of transaction type, transaction amount, transaction time, transaction location, transaction medium, and a second party associated with the simulated transaction.
11
The computer program product of claim 8, wherein the environment includes a set of all previous actions conducted by the intelligent agent.
The computer program product of claim 8, wherein the environment includes a set of all previous actions conducted by the intelligent agent.

The computer program product of claim I1, in each iteration, wherein the program instructions executable by the processor further cause the processor to add the action of each iteration into the environment.
The computer program product of claim 11, wherein the program instructions executable by the processor further cause the processor to add the action into the environment.
13
The computer program product of claim 11, wherein the program instructions executable by the processor further cause the processor to add the action into the environment.
The computer program product of claim 11, wherein the program instructions executable by the processor further cause the processor to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold.
14
The computer program product of claim 8, wherein the feedback is a reward or a penalty.
The computer program product of claim 8, wherein the feedback is a reward or a penalty.
15
A system for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the system comprising: a processor configured to:
A system for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the system comprising: a processor configured to:
15
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal;
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal;

perform a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; in each iteration
the step of conducting an action to the step of adjusting a policy are repeated until the degree of similarity is higher than a first predefined threshold.
15
conduct, by the intelligent agent, an action including a plurality of simulated transactions;
conduct, by the intelligent agent, an action including a plurality of simulated transactions;
15
compare, by the environment, the action with the goal;
compare, by the environment, the action with the goal;
15
provide a feedback, by the environment, the action based on a degree of similarity relative to the goal; and
provide, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; and
15
adjust, by the policy engine, a policy based on the feedback.
adjust, by the policy engine, a policy based on the feedback;
16
The system of claim 15, wherein each simulated transaction includes transaction type, transaction amount, transaction time, transaction location, transaction medium, a second party associated with the simulated transaction.
The system of claim 15, wherein each simulated transaction includes one or more of transaction type, transaction amount, transaction time, transaction location, transaction medium, and a second party associated with the simulated transaction.

The system of claim 15, wherein the environment includes a set of all previous actions conducted by the intelligent agent.
The system of claim 15, wherein the environment includes a set of all previously actions conducted by the intelligent agent.
18
The system of claim 17, in each iteration, wherein the processor is further configured to add the action of each iteration into the environment.
The system of claim 17, wherein the processor is further configured to add the action into the environment.
19
The system of claim 17, in each iteration, wherein the processor is further configured to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold.
The system of claim 17, wherein the processor is further configured to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold.
20
The system of claim 15, wherein the feedback is a reward or a penalty.
The system of claim 15, wherein the feedback is a reward or a penalty.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–4, 6–11, 13–15, and 17–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3–8, 10–15, and 17–20 of copending Application No. 16/674,472 (“reference application”).
For claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application discloses a narrower scope that is encompassed by claim 1 of the present application.  Claim 1 of the reference application discloses an identical transaction simulation method as claim 1 of the present application, but additionally 
For claim 2, claim 6 of the reference application discloses a method identical to claim 2 of the present application.
For claim 3, claim 3 of the reference application discloses a method identical to claim 3 of the present application.
For claim 4, claim 4 of the reference application discloses a method identical to claim 4 of the present application.
For claim 6, claim 5 of the reference application discloses a method identical to claim 6 of the present application.
For claim 7, claim 7 of the reference application discloses a method identical to claim 7 of the present application.
For claim 8, although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the reference application discloses a narrower scope that is encompassed by claim 8 of the present application.  Claim 8 of the reference application discloses an identical transaction simulation program as claim 8 of the present application, but additionally discloses taking the simulated results and combining them with generated artificial customer profile data to create simulated customer data.  Claim 8 of the reference application therefore discloses all of the limitations of the present application, even if it further requires combining the 
For claim 9, claim 13 of the reference application discloses a method identical to claim 9 of the present application.
For claim 10, claim 10 of the reference application discloses a method identical to claim 10 of the present application.
For claim 11, claim 11 of the reference application discloses a method identical to claim 11 of the present application.
For claim 13, claim 12 of the reference application discloses a method identical to claim 13 of the present application.
For claim 14, claim 14 of the reference application discloses a method identical to claim 14 of the present application.
For claim 15, although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the reference application discloses a narrower scope that is encompassed by claim 15 of the present application.  Claim 15 of the reference application discloses an identical transaction simulation system as claim 15 of the present application, but additionally discloses taking the simulated results and combining them with generated artificial customer profile data to create simulated customer data.  Claim 15 of the reference application therefore discloses all of the limitations of the present application, even if it further requires combining the results to form customer data.  Thus, claim 15 of the reference application anticipates claim 15 of the present application.
For claim 17, claim 17 of the reference application discloses a method identical to claim 17 of the present application.
For claim 18, claim 18 of the reference application discloses a method identical to claim 18 of the present application.
For claim 19, claim 19 of the reference application discloses a method identical to claim 19 of the present application.
For claim 20, claim 20 of the reference application discloses a method identical to claim 20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7 are directed to a process (“A computer implemented method”), and claims 7–20 are directed to a machine (“computer program product” and “A system”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
providing . . . standard customer transaction data representing a group of customers having similar transaction characteristics as a goal; and 
performing . . . a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; 
in each iteration: 
conducting . . . an action including a plurality of simulated transactions; 
comparing, by the environment, the action with the goal; 
providing by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; and 
adjusting . . . a policy based on the feedback..
The claims, therefore, recite predicting customer transactions, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite receiving and comparing transaction data, which is the abstract idea of mental processes because they involve observations and evaluations that can be performed by the human mind.  The claims finally also recite iteratively adjusting simulated transaction data, which is the abstract idea of mathematical concepts because they recite a mathematical relationship.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“computer implemented”, “data processing system”, “processor”, “memory”, “intelligent agent”, and “policy engine”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive transaction data and adjust simulated transaction data.  Because the invention is using the computer 
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claims 8 and 15 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are implemented by computer program instructions in claim 8 and performed by a system in claim 15.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 15 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2 and 9, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the data collection recited in claims 1 and 8 by further specifying how the data is acquired—“through an unsupervised clustering approach”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the 
For claims 3, 10, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the simulated transactions recited in claims 1, 8, and 15 by further specifying the information included—“transaction type, transaction amount, transaction time, transaction location, transaction medium, [and] a second party associated with the simulated transaction”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4–7, 11–14, and 17–20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the iterations recited in claims 1, 8, and 15 by further specifying how it is performed—“includes a set of all previous actions”, “adding . . . the action”, “removing . . . a plurality of previous actions”, “feedback is a reward or penalty”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4–8, 11–15, and 17–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., U.S. Patent App. No. 2018/0365674 (“Han”).
For claim 1, Han teaches:
A computer implemented method in a data processing system (¶ 13: example implementation on simulation platform) comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the method comprising (¶ 56: device can perform processes from instructions stored on memory): 
providing, by the processor, standard customer transaction data representing a group of customers having similar transaction characteristics as a goal (¶ 14: receive real transaction information; ¶ 15: similar transaction values grouped); and
performing, by the processor, a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold (¶ 20: iterative modifications until threshold level of similarity with actual distribution);
in each iteration (¶ 20: iterations): 
conducting, by the intelligent agent, an action including a plurality of simulated transactions (¶ 19: configuration parameters for transactions);
comparing, by the environment, the action with the goal (¶ 20: parameters compared to threshold value);
providing by the environment, a feedback associated with the action based on a degree of similarity relative to the goal (¶ 20–21: additional iterations based on similarity to threshold); and
adjusting, by the policy engine, a policy based on the feedback (¶ 20–21: additional modification if threshold not satisfied).
For claim 4, Han teaches all the limitations of claim 1 above and further teaches:
The method as recited in claim 1, wherein the environment includes a set of all previous actions conducted by the intelligent agent (¶ 47: simulated transaction information provided to data storage).
For claim 5, Han teaches all the limitations of claim 4 above and further teaches:
The method as recited in claim 4, in each iteration, further comprising: adding, by the processor, the action of each iteration into the environment (¶ 47–49: all simulated information provided).
For claim 6, Han teaches all the limitations of claim 4 above and further teaches:
The method as recited in claim 4, in each iteration, further comprising: removing, by the processor, a plurality of previous actions having the degree of similarity lower than a second predefined threshold (¶ 68: filtering removes transaction values that are not relevant).
For claim 7, Han teaches all the limitations of claim 1 above and further teaches:
The method as recited in claim 1, wherein the feedback is a reward or a penalty (¶ 21: depending on similarity to actual distribution, parameters can be updated or finalized).
For claim 8, Han teaches:
A computer program product for simulating transaction data  using a reinforcement learning model including an intelligent agent, a policy engine, and an environment (¶ 13: example simulation platform), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (¶ 56: device can perform processes from instructions stored on memory): 
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal (¶ 14: receive real transaction information; ¶ 15: similar transaction values grouped); and
perform a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold (¶ 20: iterative modifications until threshold level of similarity with actual distribution);
in each iteration (¶ 20: iterations): 
conduct, by the intelligent agent, an action including a plurality of simulated transactions (¶ 19: configuration parameters for transactions);
compare, by the environment, the action with the goal (¶ 20: parameters compared to threshold value);
provide a feedback, by the environment, the action based on a degree of similarity relative to the goal (¶ 20–21: additional iterations based on similarity to threshold); and
adjust, by the policy engine, a policy based on the feedback (¶ 20–21: additional modification if threshold not satisfied).
For claim 11, Han teaches all the limitations of claim 8 above and further teaches:
The computer program product of claim 8, wherein the environment includes a set of all previous actions conducted by the intelligent agent (¶ 47: simulated transaction information provided to data storage).

For claim 12, Han teaches all the limitations of claim 11 above and further teaches:
The computer program product of claim 11, in each iteration, wherein the program instructions executable by the processor further cause the processor to add the action of each iteration into the environment (¶ 47–49: all simulated information provided).
For claim 13, Han teaches all the limitations of claim 11 above and further teaches:
The computer program product of claim 11, in each iteration, wherein the program instructions executable by the processor further cause the processor to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold (¶ 68: filtering removes transaction values that are not relevant).
For claim 14, Han teaches all the limitations of claim 8 above and further teaches:
The computer program product of claim 8, wherein the feedback is a reward or a penalty (¶ 21: depending on similarity to actual distribution, parameters can be updated or finalized).
For claim 15, Han teaches:
A system for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the system comprising (¶ 13: example simulation platform): 
a processor configured to (¶ 56: device can perform processes):
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal (¶ 14: receive real transaction information; ¶ 15: similar transaction values grouped);
perform a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold (¶ 20: iterative modifications until threshold level of similarity with actual distribution);
in each iteration (¶ 20: iterations): 
conduct, by the intelligent agent, an action including a plurality of simulated transactions (¶ 19: configuration parameters for transactions);
compare, by the environment, the action with the goal (¶ 20: parameters compared to threshold value);
provide a feedback, by the environment, the action based on a degree of similarity relative to the goal (¶ 20–21: additional iterations based on similarity to threshold); and
adjust, by the policy engine, a policy based on the feedback (¶ 20–21: additional modification if threshold not satisfied).
For claim 17, Han teaches all the limitations of claim 15 above and further teaches:
The system of claim 15, wherein the environment includes a set of all previous actions conducted by the intelligent agent (¶ 47: simulated transaction information provided to data storage).
For claim 18
The system of claim 17, in each iteration, wherein the processor is further configured to add the action of each iteration into the environment (¶ 47–49: all simulated information provided).
For claim 19, Han teaches all the limitations of claim 17 above and further teaches:
The system of claim 17, in each iteration, wherein the processor is further configured to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold (¶ 68: filtering removes transaction values that are not relevant).
For claim 20, Han teaches all the limitations of claim 15 above and further teaches:
The system of claim 15, wherein the feedback is a reward or a penalty (¶ 21: depending on similarity to actual distribution, parameters can be updated or finalized).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.

(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Patent App. No. 2018/0365674 (“Han”) in view of Brosamer et al., U.S. Patent No. 10,949,825 (“Brosamer”).
For claim 2, Han teaches all the limitations of claim 1 above.  Han does not teach: prior to the step of providing, by the processor, standard customer transaction data, further comprising: acquiring, by the processor, the standard customer transaction data from raw customer data through an unsupervised clustering approach.
	Brosamer, however, teaches:
The method as recited in claim 1, prior to the step of providing, by the processor, standard customer transaction data, further comprising: acquiring, by the processor, the standard customer transaction data from raw customer data through an unsupervised clustering approach (col. 20, lines 38–40, col. 24, lines 57–67: unsupervised clustering model takes in payment features, and outputs clusters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han by adding the unsupervised clustering in Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving insights and classification of data—benefit explicitly disclosed by Brosamer (col. 3, lines 19–31: richer merchant insights and through supervised and unsupervised models).
For claim 3, Han teaches all the limitations of claim 1 above and further teaches:
The method as recited in claim 1, wherein each simulated transaction includes transaction type, transaction amount, . . . transaction medium (¶ 16: transaction values indicating transaction amounts and transaction type) . . ..
Han does not teach: transaction time, transaction location, . . . a second party associated with the simulated transaction.
	Brosamer, however, teaches:
transaction time, transaction location, . . . a second party associated with the simulated transaction (col. 9, lines 41–53: transaction information can include time, place, and additional parties in transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han by adding the transaction information in Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of processing payments—benefit explicitly disclosed by Brosamer (col. 9, lines 41–53: transaction information for sending, so it can be used by payment processing system).
For claim 9, Han teaches all the limitations of claim 8 above.  Han does not teach: prior to the step of providing standard customer transaction data, wherein the program instructions executable by the processor further cause the processor to: acquire the standard customer transaction data from raw customer data through an unsupervised clustering approach.
	Brosamer, however, teaches:
The computer program product of claim 8, prior to the step of providing standard customer transaction data, wherein the program instructions executable by the processor further cause the processor to: acquire the standard customer transaction data from raw customer data through an unsupervised clustering approach (col. 20, lines 38–40, col. 24, lines 57–67: unsupervised clustering model takes in payment features, and outputs clusters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han by adding the unsupervised clustering in Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving insights and classification of data—benefit explicitly disclosed by Brosamer (col. 3, lines 19–31: richer merchant insights and through supervised and unsupervised models).
For claim 10, Han teaches all the limitations of claim 8 above and further teaches:
The computer program product of claim 8, wherein each simulated transaction includes transaction type, transaction amount, . . . transaction medium (¶ 16: transaction values indicating transaction amounts and transaction type) . . ..
Han does not teach: transaction time, transaction location, . . . a second party associated with the simulated transaction.
	Brosamer, however, teaches:
transaction time, transaction location, . . . a second party associated with the simulated transaction (col. 9, lines 41–53: transaction information can include time, place, and additional parties in transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han by adding the transaction information in Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of processing payments—benefit explicitly disclosed by Brosamer (col. 9, lines 41–53: transaction information for sending, so it can be used by payment processing system).
For claim 16, Han teaches all the limitations of claim 15 above and further teaches:
The system of claim 15, wherein each simulated transaction includes transaction type, transaction amount, . . . transaction medium (¶ 16: transaction values indicating transaction amounts and transaction type) . . ..
Han does not teach: transaction time, transaction location, . . . a second party associated with the simulated transaction.
	Brosamer, however, teaches:
transaction time, transaction location, . . . a second party associated with the simulated transaction (col. 9, lines 41–53: transaction information can include time, place, and additional parties in transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han by adding the transaction information in Brosamer.  One of ordinary skill in the art would have been motivated (col. 9, lines 41–53: transaction information for sending, so it can be used by payment processing system).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Dutta et al., U.S. Patent App. No. 2019/0073669, discloses predicting payment transactions using machine learning.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696